DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 26 August 2022.
Claims 1, 11, and 18 are amended.
Claims 1-7, 9-19, and 21-22 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 26 August 2022:
a.	Rejections of the pending claims under 35 U.S.C. 112(a) are withdrawn in view of Applicant’s amendments and arguments.
b.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
On pages 11-13 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of claim 1:
“determining, based on the first data and the second data, a first number of identifiers from the first set of identifiers associated with the first data bucket, wherein each of the first number of identifiers includes both a first tag associated with the first data bucket and a second tag associated with the second data bucket, and wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with the first online experiment at first and second times, respectively.”

In support of this argument, Applicant asserts that Coey fails to teach or suggest “determining a first number of identifiers” as recited in the claim.
	The Office respectfully disagrees with the above remarks. Chen teaches determining, based on the first data and the second data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to first and second data), a first number of identifiers, from the first set of identifiers associated with the first data bucket, (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) wherein the first number of identifiers includes a first tag associated with the first data bucket or a second tag associated with the second data bucket  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135. see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”).
Chen does not appear to explicitly disclose determining a first number of identifiers wherein each the first number of identifiers includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket, wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with a first online experiment at first and second times, respectively.
However, Coey teaches:
determining a first number of identifiers wherein each the first number of identifiers includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket, wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with a first online experiment at first and second times, respectively (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Coey p. 1103, Section 1. Introduction, first and second paragraphs: Users are identified by identifiers such as browser cookie, email address, account identifier, or device identifier. Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups. See also Coey p. 1104, first column, second full paragraph: imperfect treatment assignment is quantified; See also Coey p. 1104, second column, first two paragraphs: quantifying the measurement error from multiple cookie assignments; See also Coey p. 1110, second column, first paragraph, and Fig. 6: an illustrative example of quantifying the exact number of people who received a single cookie versus multiple cookies).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). However, Chen does not appear to explicitly address the problem of overlapping sets of users, i.e. users being placed into both the test and control buckets. Coey teaches the identifying and mitigating the problem of overlapping sets of users (see Coey para. p. 1103, Section 1. Introduction, and p. 1107, Section 4. Data and Experimental Simulations). Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the teachings of Coey because having overlapping sets of users (i.e. users in the experiment assigned to both the test and control groups) substantially reduces reliability of the outcome of the experiment and presents an obstacle to learning the true treatment effects of the experiment (see Coey p. 1110, Section 5. Conclusion).
Therefore, Chen as modified by Coey teaches the limitation as claimed. 

Claims 11 and 18 recite limitations similar to those of claim 1 and are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Claims 2-7, 9, 10, 12-17, 19, and 21-22 are unpatentable over the prior art for the same reasons that claims 1, 11, and 18 are unpatentable, as set forth above.

Claim Interpretation
Online experimentation and A/B testing are deemed to be well-understood, routine, and conventional activities. The following sources support this conclusion.
Applicant’s admitted prior art:
“In the age of the Internet, online experimentation, and in particular controlled online experimentation, is a commonly used and effective tool for product development. One such type of controlled online experiment is A/B testing.”
See instant specification, paragraph 0003, emphasis added.

U.S. PGPub. No. 20180089716 A1, Xu et al., “Following A/B Tests For Experimentation Management”
“Many companies that deliver online digital content or services utilize experiments to test the performance of the online digital content or services. A/B testing may be used to perform an experiment pertaining to delivery of content online.”
See paragraph 0001, emphasis added.

“Traditionally, A/B testing has been used for testing digital content delivered online.”
See paragraph 0014, emphasis added.

U.S. PGPub. No. 20160253683 A1, Gui et al., “Sampling Of Users In Network A/B Testing”
“A/B testing is a standard way to evaluate user engagement or satisfaction with a new service, feature, or product.”
See paragraph 0005, emphasis added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No. 10,185,970 B1, hereinafter referred to as Chen) in view of Coey, Dominic, and Michael Bailey ("People and cookies: Imperfect treatment assignment in online experiments." Proceedings of the 25th International Conference on World Wide Web. 2016. pp. 1103-1111. Hereinafter referred to as Coey).
As to claim 1, Chen teaches a method for identifying data bucket overlap with online experiments, the method being implemented on at least one machine comprising at least one processor, memory, and communications circuitry (see Chen col. 16 L55 to col. L11 and Fig. 7: the method of the invention is performed by a computer 700 comprising CPUs 704, memories 708 and 710, and network interface controller 712), and the method comprising:
obtaining first data representing a first set of identifiers associated with a first data bucket (see Chen col. 5 L34-47 and Fig. 1: control group 118 comprises a set of users 104 having associated user identifiers) of a first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
obtaining second data representing a second set of identifiers associated with a second data bucket (see Chen col. 5 L34-47 and Fig. 1: treatment group 116 comprises a set of users 104 having associated user identifiers) of the first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
determining, based on the first data and the second data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to first and second data), a first number of identifiers, from the first set of identifiers associated with the first data bucket, (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) wherein each of the first number of identifiers includes a first tag associated with the first data bucket or a second tag associated with the second data bucket  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”); and
determining a ratio of the first number of identifiers to a total number of the first set of identifiers associated with the first data bucket (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116);
if the ratio exceeds a threshold (see Chen col. 12 L1-15: the misallocation margin threshold, signified as δ, is calculated based on the number of users assigned to control group 118 and treatment group 116), generating a data flag indicating that results associated with the first online experiment are inconsistent (see Chen col. 12 L1-37: if the calculated proportion of users is greater than the misallocation margin threshold, signified as δ, the system provides a flag to indicate that the experiment results are invalid); and
eliminating, based on the data flag, an error (see Chen col. 11 L45-59: the alarm or flag is provided for the purpose of correcting errors).
Chen does not appear to explicitly disclose determining a first number of identifiers wherein each the first number of identifiers includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket, wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with a first online experiment at first and second times, respectively; and an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket.
However, Coey teaches:
determining a first number of identifiers wherein each the first number of identifiers includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket, wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with a first online experiment at first and second times, respectively (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Coey p. 1103, Section 1. Introduction, first and second paragraphs: Users are identified by identifiers such as browser cookie, email address, account identifier, or device identifier. Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups. See also Coey p. 1104, first column, second full paragraph: imperfect treatment assignment is quantified; See also Coey p. 1104, second column, first two paragraphs: quantifying the measurement error from multiple cookie assignments; See also Coey p. 1110, second column, first paragraph, and Fig. 6: an illustrative example of quantifying the exact number of people who received a single cookie versus multiple cookies); and
an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket (see Coey p. 1103, Section 1. Introduction, second paragraph: The same user getting assigned two different browser cookies and being placed in both the test and control groups is a “complication” that renders the outcome of the experiment unclear).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). However, Chen does not appear to explicitly address the problem of overlapping sets of users, i.e. users being placed into both the test and control buckets. Coey teaches the identifying and mitigating the problem of overlapping sets of users (see Coey para. p. 1103, Section 1. Introduction, and p. 1107, Section 4. Data and Experimental Simulations). Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the teachings of Coey because having overlapping sets of users (i.e. users in the experiment assigned to both the test and control groups) substantially reduces reliability of the outcome of the experiment and presents an obstacle to learning the true treatment effects of the experiment (see Coey p. 1110, Section 5. Conclusion).

As to claim 2, Chen as modified by Coey teaches further comprising:
receiving, prior to the first data and the second data being obtained, a first plurality of identifiers each being associated with a corresponding user device (see Chen col. 5 L34-47 and Fig. 1: each user 104 has is identified by a browser cookie that identifies the user and the user’s client device); and
assigning each identifier of the first plurality of identifiers to one of the first data bucket and the second data bucket (see Chen col. 5 L34-47: users 104 are assigned to either control group 118 or treatment group 116 group based on the user identifiers), wherein each identifier has an equal probability of being assigned to one of a first data bucket and a second data bucket (see Chen col. 8 L28-33: users are assigned to the treatment group and control group based on an equal split).

As to claim 3, Chen as modified by Coey teaches wherein assigning further comprises:
generating a second plurality of metadata tags for each identifier of the first plurality of identifiers that indicates whether that identifier has been assigned to the first data bucket or the second data bucket (see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; and see Coey p. 1103, Section 1. Introduction, second paragraph: Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies, and as a result, this user may be assigned to both the test group and the control group.); and
sending each metadata tag of the second plurality of metadata tags to the user device corresponding to each identifier of the first plurality of identifiers (see Chen col. 5 L34-47 and Fig. 1: group assignment 132), wherein an identifier assigned to the first data bucket includes the first tag and an identifier assigned to the second data bucket includes the second tag (see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag”).

As to claim 4, Chen as modified by Coey teaches  further comprising:
determining a first user experience associated with the first data bucket (see Chen col. 3 L38-46: the control group receives a graphical user interface (GUI) in it its original, unchanged form);
determining a second user experience associated with the second data bucket (see Chen col. 3 L38-46: the treatment group receives a graphical user interface (GUI) that has been changed (e.g. moved up));
providing the first user experience to first user devices associated with first identifiers assigned to the first data bucket (see Chen col. 3 L38-46: the control group receives a graphical user interface (GUI) in it its original, unchanged form), the first identifiers comprising the first tag (see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag”); and
providing the second user experience to second user devices associated second identifiers assigned to the second data bucket (see Chen col. 3 L38-46: the treatment group receives a graphical user interface (GUI) that has been changed (e.g. moved up)), the second identifiers comprising the second tag (see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag”).

As to claim 5, Chen as modified by Coey teaches wherein determining the first number of identifiers comprises at least one of:
determining whether one or more first identifiers of the first set of identifiers include both the first tag associated with the first data bucket and the second tag associated with the second data bucket (see Coey p. 1103, Section 1. Introduction, second paragraph: Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups), or
determining whether one or more second identifiers of the second set of identifiers include both the first tag and the second tag (see Coey p. 1103, Section 1. Introduction, second paragraph: Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups), wherein the first tag comprises a first metadata tag and the second tag comprises a second metadata tag  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”; and see see Coey p. 1103, Section 1. Introduction, second paragraph, and p. 1107, Fig. 3 and last paragraph).

As to claim 6, Chen as modified by Coey teaches further comprising: receiving, prior to the first data and the second data being obtained, a request to analyze data (see Chen col. 7 L24-36 and Fig. 1: a user requests experiment 114 from analytics service 110) for inconsistencies (see Chen col. 12 L24-37: the analysis includes a determination of whether or not the experiment may be considered invalid due to some problem).

As to claim 7, Chen as modified by Coey teaches  further comprising:
receiving a plurality of identifiers prior to the first data and the second data being obtained (see Chen col. 5 L34-47 and Fig. 1: each user 104 has is identified by a browser cookie that identifies the user and the user’s client device), wherein:
each identifier of the plurality of identifiers is uniquely associated with a corresponding user device (see Chen col. 5 L34-47 and Fig. 1: each user 104 is identified by a browser cookie that identifies the user and the user’s client device; and see Coey p. 1103, Section 1. Introduction, first paragraph: users are identified by identifiers such as browser cookie, email address, account identifier, or device identifier);
the plurality of identifiers comprises the first set of identifiers and the second set of identifiers (see Chen col. 5 L34-47: users 104 are assigned to either control group 118 or treatment group 116 group based on the user identifiers); and
each identifier comprises a device identifier associated with the corresponding user device  (see Chen col. 5 L34-47 and Fig. 1: each user 104 is identified by a browser cookie that identifies the user and the user’s client device; and see Coey p. 1103, Section 1. Introduction, first paragraph: users are identified by identifiers such as browser cookie, email address, account identifier, or device identifier).

As to claim 9, Chen as modified by Coey teaches wherein generating the data flag comprises:
obtaining data bucket size information comprising a size of each of the first data bucket and the second data bucket (see Chen col. 12 L1-10: the system determines the number of users assigned to control group 118 and treatment group 116);
determining a first amount of overlap relative to the first data bucket based on the data bucket size information and the first number of identifiers (see Chen col. 12 L1-37: the system determines the proportion of users in the control group, signified as pC, relative to the total number of users, NC + NT);
determining a second amount of overlap relative to the second data bucket based on the data bucket size information and the first number of identifiers (see Chen col. 12 L1-37: the system determines the proportion of users in the treatment group, signified as pT, relative to the total number of users, NC + NT); and
determining that the first amount, the second amount, or the first amount and the second amount exceeds the threshold, wherein the threshold comprises a proportion threshold  (see Chen col. 12 L1-37: the system determines whether the calculated proportion of users is greater than the misallocation margin threshold, signified as δ).

As to claim 10, Chen as modified by Coey teaches further comprising:
obtaining third data representing a third set of identifiers associated with a third data bucket (see Chen col. 5 L34-47 and Fig. 1: control group 118 comprises a set of users 104 having associated user identifiers) of a second online experiment (see Chen col. 2 L26-39: the system performs many different experiments);
obtaining fourth data representing a fourth set of identifiers associated with a fourth data bucket (see Chen col. 5 L34-47 and Fig. 1: treatment group 116 comprises a set of users 104 having associated user identifiers) of the second online experiment (see Chen col. 2 L26-39: the system performs many different experiments);
determining, based on the third data and the fourth data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to third and fourth data), a second number of identifiers (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) each of which includes both a third tag associated with the third data bucket and a fourth tag associated with the fourth data bucket (Note: The claimed “third tag” and “fourth tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “third tag associated with a third data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “fourth tag associated with a fourth data bucket”; Note: Coey also teaches this feature, see Coey p. 1103, Section 1. Introduction, second paragraph: Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups);
determining that the second number of identifiers is less than or equal to an additional threshold (see Chen col. 12 L15-24: if the calculated proportion of users is less than the misallocation margin threshold, signified as δ, “then no alarm or flag is provided and the data from the experiment may be considered valid”) associated with the second online experiment (see Chen col. 2 L26-39: the system performs many different experiments);
providing a first user experience associated with the third data bucket to first user devices associated with each identifier of the third set of identifiers (see Chen col. 3 L38-46: the control group receives a graphical user interface (GUI) in it its original, unchanged form); and
providing a second user experience associated with the fourth data bucket to second devices associated with each identifier of the fourth set of identifiers (see Chen col. 3 L38-46: the treatment group receives a graphical user interface (GUI) that has been changed (e.g. moved up)).

As to claim 11, Chen teaches a system for identifying data bucket overlap with online experiments, the system comprising:
a user identifier extraction system implemented by a processor coupled to a memory (see Chen col. 16 L55 to col. L11 and Fig. 7: the method of the invention is performed by a computer 700 comprising CPUs 704, memories 708 and 710, and network interface controller 712) and configured to:
obtain first data representing a first set of identifiers associated with a first data bucket (see Chen col. 5 L34-47 and Fig. 1: control group 118 comprises a set of users 104 having associated user identifiers) of a first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
obtain second data representing a second set of identifiers associated with a second data bucket (see Chen col. 5 L34-47 and Fig. 1: treatment group 116 comprises a set of users 104 having associated user identifiers) of the first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
a user identification comparison system implemented by a processor coupled to a memory and configured to determine, based on the first data and the second data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to first and second data), a first number of identifiers, from the first set of identifiers associated with the first data bucket, (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) wherein the first number of identifiers includes a first tag associated with the first data bucket or a second tag associated with the second data bucket  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”); and
a data bucket abnormality system implemented by a processor coupled to a memory and configured to:
determine a ratio of the first number of identifiers to a total number of the first set of identifiers associated with the first data bucket (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116);
if the ratio exceeds a threshold (see Chen col. 12 L1-15: the misallocation margin threshold, signified as δ, is calculated based on the number of users assigned to control group 118 and treatment group 116), generate a data flag indicating that results associated with the first online experiment are inconsistent (see Chen col. 12 L1-37: if the calculated proportion of users is greater than the misallocation margin threshold, signified as δ, the system provides a flag to indicate that the experiment results are invalid); and
eliminate, based on the data flag, an error (see Chen col. 11 L45-59: the alarm or flag is provided for the purpose of correcting errors).
Chen does not appear to explicitly disclose determining a first number of identifiers each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket, wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with a first online experiment at first and second times, respectively; and an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket.
However, Coey teaches:
determining a first number of identifiers each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket, wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with a first online experiment at first and second times, respectively  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Coey p. 1103, Section 1. Introduction, first and second paragraphs: Users are identified by identifiers such as browser cookie, email address, account identifier, or device identifier. Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups. See also Coey p. 1104, first column, second full paragraph: imperfect treatment assignment is quantified; See also Coey p. 1104, second column, first two paragraphs: quantifying the measurement error from multiple cookie assignments; See also Coey p. 1110, second column, first paragraph, and Fig. 6: an illustrative example of quantifying the exact number of people who received a single cookie versus multiple cookies); and
an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket (see Coey p. 1103, Section 1. Introduction, second paragraph: The same user getting assigned two different browser cookies and being placed in both the test and control groups is a “complication” that renders the outcome of the experiment unclear).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). However, Chen does not appear to explicitly address the problem of overlapping sets of users, i.e. users being placed into both the test and control buckets. Coey teaches the identifying and mitigating the problem of overlapping sets of users (see Coey para. p. 1103, Section 1. Introduction, and p. 1107, Section 4. Data and Experimental Simulations). Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the teachings of Coey because having overlapping sets of users (i.e. users in the experiment assigned to both the test and control groups) substantially reduces reliability of the outcome of the experiment and presents an obstacle to learning the true treatment effects of the experiment (see Coey p. 1110, Section 5. Conclusion).

As to claim 12, see the rejection of claim 4 above.

As to claim 13, see the rejection of claim 5 above.

As to claim 14, see the rejection of claim 6 above.

As to claim 15, see the rejection of claim 7 above.

As to claim 16, see the rejection of claim 7 above.

As to claim 17, see the rejection of claim 9 above.

As to claim 18, Chen teaches a non-transitory computer readable medium having information recorded thereon for identifying data bucket overlap with online experiments, wherein the information, when read by a computer, causes the computer to perform operations comprising (see Chen col. 16 L55 to col. L11 and Fig. 7: the method of the invention is performed by a computer 700 comprising CPUs 704 and memories 708 and 710):
obtaining first data representing a first set of identifiers associated with a first data bucket (see Chen col. 5 L34-47 and Fig. 1: control group 118 comprises a set of users 104 having associated user identifiers) of a first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
obtaining second data representing a second set of identifiers associated with a second data bucket (see Chen col. 5 L34-47 and Fig. 1: treatment group 116 comprises a set of users 104 having associated user identifiers) of the first online experiment (see Chen col. 2 L26-39: the system performs an experiment for a potential change on a website);
determining, based on the first data and the second data (see Chen col. 5 L34-47 and Fig. 1: control group 118 and treatment group 116 correspond to first and second data), a first number of identifiers, from the first set of identifiers associated with the first data bucket, (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116) wherein the first number of identifiers includes a first tag associated with the first data bucket or a second tag associated with the second data bucket  (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Chen col. 5 L34-47 and Fig. 1: users are assigned to control group 118 or treatment group 116 based on user identifiers, and a group assignment 132 is applied; Note: Chen’s group assignment 132 for assignment of users to control group 118 corresponds to the claimed “first tag associated with a first data bucket”, and Chen’s group assignment 132 for assignment of users to treatment group 116 corresponds to the claimed “second tag associated with a second data bucket”); and
determining a ratio of the first number of identifiers to a total number of the first set of identifiers associated with the first data bucket (see Chen col. 12 L1-37: the system calculates a proportion of users assigned to control group 118 and treatment group 116);
if the ratio exceeds a threshold (see Chen col. 12 L1-15: the misallocation margin threshold, signified as δ, is calculated based on the number of users assigned to control group 118 and treatment group 116), generating a data flag indicating that results associated with the first online experiment are inconsistent (see Chen col. 12 L1-37: if the calculated proportion of users is greater than the misallocation margin threshold, signified as δ, the system provides a flag to indicate that the experiment results are invalid); and
eliminating, based on the data flag, an error (see Chen col. 11 L45-59: the alarm or flag is provided for the purpose of correcting errors).
Chen does not appear to explicitly disclose determining a first number of identifiers each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket, wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with a first online experiment at first and second times, respectively; and an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket.
However, Coey teaches:
determining a first number of identifiers each of which includes both a first tag associated with a first data bucket and a second tag associated with a second data bucket, wherein each of the first number of identifiers is associated with a user device that is assigned with the first and second tags while interacting with a first online experiment at first and second times, respectively (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Coey p. 1103, Section 1. Introduction, first and second paragraphs: Users are identified by identifiers such as browser cookie, email address, account identifier, or device identifier. Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups. See also Coey p. 1104, first column, second full paragraph: imperfect treatment assignment is quantified; See also Coey p. 1104, second column, first two paragraphs: quantifying the measurement error from multiple cookie assignments; See also Coey p. 1110, second column, first paragraph, and Fig. 6: an illustrative example of quantifying the exact number of people who received a single cookie versus multiple cookies); and
an error causing the first number of identifiers to be assigned to both the first data bucket and the second data bucket (see Coey p. 1103, Section 1. Introduction, second paragraph: The same user getting assigned two different browser cookies and being placed in both the test and control groups is a “complication” that renders the outcome of the experiment unclear).
Chen emphasizes the importance of performing a balanced online experiment, with an equal split between the treatment and control groups (see Chen col. 8 L28-33). However, Chen does not appear to explicitly address the problem of overlapping sets of users, i.e. users being placed into both the test and control buckets. Coey teaches the identifying and mitigating the problem of overlapping sets of users (see Coey para. p. 1103, Section 1. Introduction, and p. 1107, Section 4. Data and Experimental Simulations). Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include the teachings of Coey because having overlapping sets of users (i.e. users in the experiment assigned to both the test and control groups) substantially reduces reliability of the outcome of the experiment and presents an obstacle to learning the true treatment effects of the experiment (see Coey p. 1110, Section 5. Conclusion).

As to claim 19, see the rejection of claim 5 above.

As to claim 21, see the rejection of claim 9 above.

As to claim 22, Chen as modified by Coey teaches further comprising:
assigning, upon the user device associated with each of the first number of identifiers initially accessing a multi-layer online experimentation platform hosting the first online experiment, the first tag to each user device (Note: The claimed “first tag” and “second tag” are interpreted in light of the instant specification, which describes a “tag” as an indicator of the data bucket that a particular user identifier has been assigned to. See instant specification para. 0135.
see Coey p. 1103, Section 1. Introduction, second paragraph: Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups); and
assigning, upon the user device associated with each of the first number of identifiers subsequently accessing the multi-layer online experimentation platform, the second tag to each user device such that each identifier of the first number of identifiers is assigned the first tag and the second tag (see Coey p. 1103, Section 1. Introduction, second paragraph: Due to the known problem of “cookie churn,” the same user may get assigned two different browser cookies based on visiting a website at two different times. As a result, this user may be assigned to both the test group and the control group. See also Coey p. 1107, Fig. 3 and last paragraph: Some users get assigned multiple different browser cookies, and a result, those users get placed in both the treatment and control groups).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163